RAMIREZ, Judge
(concurring).
I concur in the result only as I believe the statement was hearsay.
Although the question could have been framed better, clearly counsel was asking: “... in your official and final report regarding this homicide investigation, that there was no specific reference or mention about a plan to kidnap as between my client and [the shooter]?” The response: “That’s not what I was told by Jackie Gonzalez,” is totally unresponsive. It was clearly a cheap shot by an experienced police officer. Obviously, the truth of the matter asserted is that while it was true that his report did not mention a plan to kidnap, he was told by Ms. Gonzalez that there was such a plan. This was Vazquez’s entire defense. The trial court quickly recognized the inadmissibility of the statement, sustained the objection and gave a curative instruction. It is totally unnecessary to our decision to muddy the law on hearsay by calling into question such a classic violation of the rule.